Name: Commission Regulation (EEC) No 3023/86 of 30 September 1986 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 10 . 86 Official Journal of the European Communities No L 281 /5 COMMISSION REGULATION (EEC) No 3023/86 of 30 September 1986 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 3 October 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 September 1986 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 0 OJ No L 335, 13 . 12. 1985, p . 9 . No L 281 /6 Official Journal of the European Communities 2. 10 . 86 ANNEX Code N1MEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 ) 07.01 A II New potatoes 23,54 1034 187,79 50,60 161,51 3184 16,70 34701 56,96 15,01 1.12 ex 07.01-21 1 ex 07.01-22 | ex 07.01 B I Broccoli 53,43 2345 425,70 113,66 367,20 7307 38,15 78047 128,14 35,31 1.14 07.01-23 07.01 B II White cabbages and red cabbages 35,18 1539 279,04 75,82 241,43 4731 24,92 51927 85,41 22,25 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 46,09 2023 366,69 99,08 315,49 6208 32,65 67972 111,48 29,49 1.20 07.01-31 1 07.01-33 f 07.01 D I Cabbage lettuce 52,01 2285 414,84 111,78 356,78 7034 36,90 76657 125,83 33,16 1.22 ex 07.01-36 ex 07.01 D II Endives 45,63 1997 361,96 98,35 313,18 6137 32,33 67359 110,79 28,87 1.28 07.01-41 1 07.01-431 07.01 F I Peas 370,50 16062 2921,94 774,69 2537,91 51572 282,91 535484 875,80 263,45 1.30 07.01-451 07.01-47 f 07.01 F II Beans (of the species Phaseolus) 75,29 3307 600,27 161,56 516,43 10333 53,55 110908 181,96 48,16 1.32 ex 07.01-49 ex 07.01 F III Broad beans 24,63 1083 196,18 53,03 168,95 3307 17,44 36383 59,64 15,59 1.40 ex 07.01-54 ex 07.01 G II Carrots 8,58 376 68,35 18,25 58,96 1173 6,12 12532 20,57 5,66 1.50 ex 07.01-59 ex 07.01 G IV Radishes 110,47 4845 878,70 237,46 756,40 14893 77,93 162912 267,37 70,67 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 8,31 360 65,60 17,39 56,98 1157 6,35 12023 19,66 5,91 1.70 07.01-67 ex 07.01 H Garlic 217,11 9412 1712,26 453,97 1 487,22 30221 165,78 313795 513,22 154,38 1.74 ex 07.01-68 ex 07.01 IJ Leeks 35,69 1561 283,09 76,91 244,93 4800 25,28 52681 86,65 22,58 1.80 07.01 K Asparagus : 1.80.1 ex 07.01-71  green 386,00 16734 3044,16 807,10 2644,07 53729 294,74 557883 912,43 274,47 1.80.2 ex 07.01-71  other 134,87 5925 1 075,31 289,42 925,12 18511 95,93 198678 325,95 86,27 1.90 07.01-73 07.01 L . Artichokes 24,26 1065 193,01 52,15 166,06 3267 17,18 35778 58,67 15,52 1.100 07.01-751 07.01-77 | 07.01 M Tomatoes 20,33 888 161,32 42,87 139,41 2802 15,45 29513 48,31 13,90 1.110 07.01-81 1 07.01-82 I 07.01 P I Cucumbers 25,15 1090 198,39 52,60 172,31 3501 19,20 36358 59,46 17,88 1.112 07.01-85 07.01 Q II Chantarelles 898,50 38953 7085,97 1 878,71 6154,65 125067 686,09 1298596 2123,90 638,88 1.118 07.01-91 07.01 R Fennel 24,65 1081 196,10 52,99 168,81 3323 17,39 36357 59,67 15,77 1.120 07.01-93 07.01 S Sweet peppers 56,07 2430 442,19 117,24 384,08 7804 42,81 81038 132,54 39,86 1.130 07.01-97 07.01 T II Aubergines 23,01 1000 182,85 48,32 158,38 3183 17,57 33347 54,52 15,92 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 31,06 1 366 247,45 66,89 213,10 4172 21,99 45890 75,23 19,67 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 48,68 2138 388,12 104,46 333,91 6681 34,62 71711 117,65 31,14 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 68,69 3005 544,85 148,04 471,42 9239 48,66 101393 166,77 43,46 2.10 08.01-31 ex 08.01 B Bananas, fresh 47,32 2051 373,21 98,95 324,16 6587 36,13 68396 111,86 33,65 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 52,24 2264 411,98 109,23 357,83 7271 39,88 75501 123,48 37,14 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 133,96 5807 1 056,51 280,11 917,65 18647 102,29 193619 316,67 95,25 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 193,73 8399 1 527,89 405,09 1 327,08 26967 147,93 280007 457,96 137,75 2.50 08.02 A I Sweet oranges, fresh : 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semie- sanguines 43,28 1900 344,34 93,04 296,26 5829 30,66 63829 104,68 i 27,69 2. 10 . 86 Official Journal of the European Communities No L 281 /7 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 43,90 1903 346,21 91,79 300,71 6110 33,52 63449 103,77 31,21 2.50.3 08.02-05 I\ \ 08.02-09 08.02-15 08.02-19  others 35,37 1533 279,00 73,97 242,33 4924 27,01 51 130 83,62 25,15 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 42,07 1846 335,16 89,49 289,10 5753 30,04 61448 100,88 27,79 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 54,83 2395 435,12 115,65 376,03 7558 41,69 79602 130,32 37,50 2.60.3 08.02.28 08.02 B I  Clementines 84,26 3681 668,65 177,72 577,86 11615 64,06 122327 200,27 57,62 2.60.4 08.02-34 1 08.02-37 J ex 08.02 B II  Tangerines and others 66,56 2885 524,97 139,18 455,98 9265 50,83 96209 157,35 47,33 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 52,01 2254 410,18 108,75 356,27 7239 39,71 75172 122,94 36,98 2.80 ex 08.02 D Grapefruit, fresh : 2.80.1 ex 08.02-70\  white 53,97 2340 425,70 112,86 369,75 7513 41,21 78015 127,59 38,38 2.80.2 ex 08.02-70  pink 66,79 2895 526,75 139,65 457,51 9297 51,00 96534 157,88 47,49 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 142,87 6194 1 126,77 298,74 978,68 19887 109,09 206496 337,73 101,59 2.50 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 48,52 2103 382,67 101,45 332,38 6754 37,05 70130 114,70 34,50 2.95 08.05-50 08.05 C Chestnuts 84,23 3686 668,11 181,53 578,07 11329 59,67 124330 204,50 53,29 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 37,94 1644 299,22 79,33 259,90 5281 28,97 54837 89,68 26,97 2.110 08.06-33I I II I 08.06-35 08.06-37 08.06-38 08.06 B II Pears 54,70 2371 431,40 114,37 374,70 7614 41,77 79060 129,30 38,89 2.120 08.07-10 08.07 A Apricots 50,58 2209 401,35 106,67 346,85 6972 38,45 73424 120,20 34,58 2.130 ex 08.07-32 ex 08.07 B Peaches 50,87 2232 405,24 108,20 349,56 6956 36,32 74297 121,98 33,61 2.140 ex 08.07-32 ex 08.07 B Nectarines 35,60 1555 282,54 75,10 244,17 4908 27,07 51690 84,62 24,35 2.150 08.07-51 1 08.07-55 I 08.07 C Cherries 88,56 3890 706,11 190,05 607,49 12155 62,99 130463 214,04 56,65 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 46,53 2017 366,95 97,29 318,72 6476 35,53 67249 109,98 33,08 2.170 08.08 - 11 1 08.08-15 ] 08.08 A Strawberries 76,45 3355 608,18 164,33 523,28 10297 54,16 112738 184,89 48,92 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 131,10 5710 1044,19 275,73 902,34 18106 100,19 190076 311,13 90,10 2.180 08.09-11 ex 08.09 Water melons 22,75 991 181,21 47,85 156,59 3142 17,38 32987 53,99 15,63 2.190 ex 08.09 Melons (other than water melons) : 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 23,55 1021 185,76 49,25 161,35 3278 17,98 34044 55,68 16,74 2.190.2 ex 08.09-19  other 85,66 3713 675,55 179,11 586,76 11923 . 65,40 123804 202,48 60,90 2.195 ex 08.09-90 ex 08.09 Pomegranates 144,28 6255 1 137,87 301,68 988,32 20083 110,17 208529 341,05 102,59 2.200 ex 08.09-90 ex 08.09 Kiwis 202,50 8779 1 597,02 423,42 1387,12 28187 154,62 292675 478,68 143,99 2.202 ex 08.09-90 ex 08.09 Khakis 198,36 8706 1 577,95 426,36 1 357,65 26715 140,52 292500 479,72 126,92 2.203 ex 08.09-90 ex 08.09 Lychees 318,47 13871 2536,52 669,81 2191,95 43984 243,38 461 727 755,78 218,88